  1   JACOB T. BEISWENGER (S.B. #321012)               NANCY A. MITCHELL (pro hac vice)
      jbeiswenger@omm.com                              nmitchell@omm.com
  2   O’MELVENY & MYERS LLP                            MATTHEW L. HINKER (pro hac vice)
      400 South Hope Street                            mhinker@omm.com
  3   Los Angeles, California 90071-2899               O’MELVENY & MYERS LLP
      Telephone:    (213) 430-6000                     7 Times Square
  4   Facsimile:    (213) 430-6407                     New York, New York 10036
                                                       Telephone:   (212) 326-2000
  5                                                    Facsimile:   (213) 326-2061
  6
      Attorneys for Governor Gavin Newsom
  7

  8                           UNITED STATES BANKRUPTCY COURT

  9                           NORTHERN DISTRICT OF CALIFORNIA

 10                                     SAN FRANCISCO DIVISION

 11
      In re:                                       Case No. 19-30088 (DM)
 12                                                Chapter 11
      PG&E CORPORATION,
 13                                                (Lead Case)
               -and-
                                                   (Jointly Administered)
 14   PACIFIC GAS & ELECTRIC
      COMPANY,
 15                                                 OBJECTION OF GOVERNOR GAVIN
                             Debtors.               NEWSOM TO DEBTORS’ MOTION
 16                                                 PURSUANT TO 11 U.S.C. §§ 363(B) AND
                                                    105(A) AND FED. R. BANKR. P. 6004
 17                                                 AND 9019 FOR ENTRY OF AN ORDER
                                                    (I) AUTHORIZING THE DEBTORS TO
 18                                                 ENTER INTO RESTRUCTURING
                                                    SUPPORT AGREEMENT WITH THE
 19                                                 CONSENTING SUBROGATION
                                                    CLAIMHOLDERS, (II) APPROVING
 20                                                 THE TERMS OF SETTLEMENT WITH
                                                    SUCH CONSENTING SUBROGATION
 21                                                 CLAIMHOLDERS, INCLUDING THE
                                                    ALLOWED SUBROGATION CLAIM
 22                                                 AMOUNT, AND (III) GRANTING
                                                    RELATED RELIEF
 23
        Affects PG&E Corporation                   [Docket Nos. 3992 and 4554]
 24
        Affects Pacific Gas & Electric            Date: November 13, 2019
 25      Company                                   Time: 10:00 a.m. (Pacific Time)
        Affects both Debtors                      Place: United States Bankruptcy Court
 26                                                       Courtroom 17, 16th Floor
 27   *All papers shall be filed in the Lead              San Francisco, CA 94102
      Case, No. 19-30088 (DM)
 28


Case: 19-30088     Doc# 4640     Filed: 11/09/19   Entered: 11/09/19 20:53:39     Page 1 of
                                              6
  1            Governor Gavin Newsom, by and through his counsel, O’Melveny & Myers LLP,

  2   respectfully submits this objection (the “Objection”) in response to the Debtors’ Motion Pursuant

  3   to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (I)

  4   Authorizing the Debtors to Enter into Restructuring Support Agreement with the Consenting

  5   Subrogation Claimholders, (II) Approving the Terms of Settlement with Such Consenting

  6   Subrogation Claimholders, Including the Allowed Subrogation Claim Amount, and (III) Granting

  7   Related Relief [Docket No. 3992] (the “Subrogation Settlement and RSA Motion”).1 Governor

  8   Newsom files this Objection in his official capacity as Governor of the State of California, but not

  9   on behalf of any agency, department, unit or entity of the State of California. 2 In support of the

 10   Objection, Governor Newsom respectfully states as follows:

 11                                        PRELIMINARY STATEMENT

 12            1.      Approval of the Subrogation Settlement and RSA Motion is premature and this

 13   Court should further adjourn the hearing on the settlement until the Court can review it, and its

 14   terms, in the context of a broader resolution of these chapter 11 cases. In addition, the Amended

 15   and Restated Restructuring Support Agreement (the “Amended RSA”) [Docket No. 4554]

 16   undermines the competitive plan process created just weeks ago by this Court when it terminated

 17   the Debtors’ exclusivity, and the Amended RSA must be modified if it is to be approved at any

 18   point.

 19            2.      The Amended RSA is yet another example of legal maneuvering by parties

 20   apparently more focused on securing procedural advantages for their own pecuniary interests than

 21   on reaching a fair and expeditious resolution of this bankruptcy. Many of the holders of Subrogation

 22   Claims are sophisticated financial institutions that bought the claims at a discount after the insurers

 23   paid out claims. Certain of those institutions also hold equity in PG&E and may be seeking to

 24   leverage the settlement of Subrogation Claims to better position those holdings. These tactics may

 25

 26
      1
        Capitalized terms used but not defined herein have the meaning given to such terms in the Subrogation Settlement
 27   and RSA Motion.
      2
        The Attorney General has appeared in these proceedings on behalf of certain agencies and departments of the State
 28   of California.

                                                       -2-
Case: 19-30088       Doc# 4640         Filed: 11/09/19 Entered: 11/09/19 20:53:39                   Page 2 of
                                                    6
  1   be commonplace in bankruptcy proceedings, but they are unacceptable in these chapter 11 cases,

  2   which are causing ongoing harm to California, its residents, and economy.

  3           3.        The adjournment of the Subrogation Settlement and RSA Motion will not adversely

  4   affect compensation for insured fire victims, who already should have received payment from their

  5   insurance companies. Instead, adjournment will force the financial institutions holding Subrogation

  6   Claims to continue to negotiate and facilitate a global resolution of PG&E’s chapter 11 cases.

  7           4.        AB 1054, the wildfire safety bill signed into law on July 12, 2019, required PG&E

  8   to make fundamental changes to gain access to the Wildfire Fund and to resolve these chapter 11

  9   cases in a manner consistent with that statute. California’s expectations for PG&E are clearly set

 10   out in statute:

 11                a. PG&E must be restructured to provide safe, reliable, and affordable electric service

 12                     to its customers;

 13                b. Wildfire claims must be paid in the full amount authorized by this Court;

 14                c. The restructuring must be consistent with California’s climate goals; and

 15                d. The plan of reorganization must be neutral, on average, to PG&E’s ratepayers.

 16   PG&E previously represented to this Court that it intends to meet the requirements of AB 1054 as

 17   part of its resolution of these chapter 11 cases and the financing required for any party to exit these

 18   chapter 11 cases is likely contingent on PG&E obtaining access to the Wildfire Fund.

 19           5.        AB 1054 also requires PG&E to resolve this bankruptcy proceeding by June 30,

 20   2020—before next fire season—to access the Wildfire Fund. PG&E’s poorly executed and overly

 21   broad use of power shut offs in recent weeks starkly demonstrates how critical the June 30 deadline

 22   is for the state, its residents, and its economy. The power shut offs plunged millions of Californians

 23   into darkness for days and imperiled the lives of thousands of elderly and medically vulnerable

 24   residents. These power shut offs forced hundreds of thousands of children to miss nearly a week of

 25   school and negatively impacted state and local economies by disrupting businesses. This

 26   bankruptcy—voluntarily filed by PG&E—must be resolved so the state of California can get on

 27   with the urgent business of fundamentally transforming this utility into one that can provide safe,

 28   affordable and reliable power.

                                                     -3-
Case: 19-30088       Doc# 4640       Filed: 11/09/19 Entered: 11/09/19 20:53:39           Page 3 of
                                                  6
  1           6.       The seemingly incessant litigation and stalling tactics undertaken by the financial

  2   stakeholders in these chapter 11 cases—often at the expense of involuntary creditors (e.g. the

  3   wildfire victims)—inspires little confidence that they can achieve resolution of these cases on a

  4   schedule and in a manner that meets the expectations of California. In the event they cannot or will

  5   not do so, the state of California will present its own plan for resolution of these cases.

  6           7.       In light of the uncertainty regarding PG&E’s path to exit these chapter 11 cases, it

  7   is premature to approve a settlement engineered to hinder the viability of a plan proposed by any

  8   party other than the Debtors. In addition, the Amended RSA must be modified to prevent

  9   Subrogation Claim holders from impeding confirmation of a competing plan if such a plan provides

 10   the best resolution of these chapter 11 cases.

 11                                                    OBJECTION

 12           8.       The proposed settlement embodied in the Amended RSA irrevocably obligates the

 13   Debtors to pay the Allowed Subrogation Claim Amount ($11 billion), but allows holders of

 14   Subrogation Claims to terminate the Amended RSA and pursue a higher claim in circumstances

 15   that are adverse to the interests of other potential plan proponents. Given the uncertainty related to

 16   the plan that will resolve these chapter 11 cases, and the possibility that the state will need to pursue

 17   its own plan, the Allowed Subrogation Claim Amount may be an impediment to confirmation of a

 18   plan of reorganization.3 It is simply too early to tell.

 19           9.       In addition, the Amended RSA contains provisions that render the settlement

 20   embodied in the Amended RSA unfair and inequitable, unreasonable, not in the best interests of

 21   the estate, anti-competitive or otherwise objectionable. If the Amended RSA is to be considered at

 22   any point in these chapter 11 cases, those provisions should be modified. Certain of those provisions

 23   are addressed below.

 24                    A. The Allowed Subrogation Claim Amount is Not Binding

 25           10.      The Allowed Subrogation Claim Amount purports to be binding in these chapter 11

 26   cases. However, the Amended RSA contains multiple provisions that allow the Requisite

 27   3
        The Official Committee of Tort Claimants also raises serious intercreditor issues in its Complaint for Declaratory
      Judgment Subordinating and Disallowing Claims and for an Accounting [Docket No. 4628] that cast further doubt on
 28   whether the Subrogation Settlement and RSA Motion can be approved at this point in these chapter 11 cases.

                                                       -4-
Case: 19-30088       Doc# 4640         Filed: 11/09/19 Entered: 11/09/19 20:53:39                    Page 4 of
                                                    6
  1   Consenting Creditors to elect to terminate the Amended RSA and seek payment in full of the

  2   previously compromised Subrogation Claims. This could empower the Subrogation Claim holders,

  3   some of whom hold other substantial financial stakes in the company, to obstruct an alternative

  4   settlement—even when their Subrogation Claims are treated the same. Any settlement approved by

  5   this Court should require Consenting Creditors to vote for any plan, or deem the Subrogation

  6   Creditors unimpaired by any plan, that provides Subrogation Claims with $11 billion in cash.

  7                  B. Prohibitions on voting against any Alternative Restructuring

  8          11.      The Amended RSA requires Consenting Creditors to vote their RSA Claims against

  9   any plan, plan proposal, restructuring proposal, offer of dissolution, winding up, liquidation, sale

 10   or disposition, reorganization, merger or restructuring of the Company other than Plan. See

 11   Amended RSA § 2(a)(iii). Any settlement approved by this Court should require the Consenting

 12   Creditors to support any Alternative Restructuring, or deem the Subrogation Creditors unimpaired,

 13   so long as the Subrogation Claims receive $11 billion in cash.

 14                  C. Requirement that Ad Hoc Subrogation Group and Debtors Negotiate Together

 15          12.     The Amended RSA precludes the Debtors and the Ad Hoc Subrogation Group from

 16   negotiating with any other creditor constituencies unless the Debtors and Ad Hoc Subrogation

 17   Group negotiate together. See Amended RSA §2(b)(ii). This provision is inappropriate and

 18   inconsistent with the Bankruptcy Court’s orders terminating the Debtors’ exclusive periods. It

 19   should be stricken. Moreover, to the extent the state of California proposes its own plan, all parties

 20   must be free to discuss issues with the State.

 21

 22

 23                       REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 24

 25

 26

 27

 28

                                                   -5-
Case: 19-30088     Doc# 4640       Filed: 11/09/19 Entered: 11/09/19 20:53:39            Page 5 of
                                                6
  1                                            CONCLUSION

  2          13.     The Subrogation Settlement and RSA Motion should be further adjourned given the

  3   uncertainty related to the resolution of these chapter 11 claims and the serious issues raised by the

  4   Official Committee of Tort Claimants in its recent filings or denied.

  5     Dated:     November 9, 2019
                                                         O’MELVENY & MYERS LLP
  6

  7
                                                         By: /s/ Jacob T. Beiswenger
  8
                                                              JACOB T. BEISWENGER
  9

 10                                                      By: /s/ Nancy A. Mitchell
 11                                                           NANCY A. MITCHELL
                                                              MATTHEW HINKER
 12
                                                         Attorneys for Governor Gavin Newsom
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   -6-
Case: 19-30088     Doc# 4640       Filed: 11/09/19 Entered: 11/09/19 20:53:39           Page 6 of
                                                6
